Case 2:21-cv-02402-SHL-cgc Document 9 Filed 08/02/21 Page 1 of 2                       PageID 18




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

 JOSHUA MALLORY,                                   )
                                                   )
        Plaintiff,                                 )
 v.                                                )           No. 2:21-cv-02402-SHL-cgc
                                                   )
 CRUMP POLICE STATION, et al.,
                                                   )
        Defendants.                                )

              ORDER ADOPTING REPORT AND RECOMMENDATION AND
                           DISMISSING COMPLAINT


       Before the Court is Magistrate Judge Charmiane G. Claxton’s Report and

Recommendation, (ECF No. 7), filed July 9, 2021. In the Report, Judge Claxton granted

Plaintiff’s in forma pauperis application and recommended that the Court dismiss Plaintiff’s

Complaint, (ECF No. 1).

       A magistrate judge may submit to a judge of the court proposed findings of fact and

recommendations for dismissal of a complaint for failure to state a claim. 28 U.S.C.

§ 636(b)(1)(B). “Within 14 days after being served with a copy of the recommended disposition,

a party may serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1) (2017). A district

court reviews de novo only those proposed findings of fact or conclusions of law to which a

party specifically objects; the rest are reviewed for clear error. 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b)(3).

       Plaintiff objected to the Magistrate Judge’s Report and Recommendation after the time to

do so had expired. (ECF No. 8.) However, given his pro se status, the Court will consider his

objections, although they are not specific to any finding of fact in the Report. Plaintiff added one

allegation in his objection—that “[he] was taken to jail and the big fat guy that assaulted [him]
Case 2:21-cv-02402-SHL-cgc Document 9 Filed 08/02/21 Page 2 of 2                       PageID 19




was not.” (ECF No. 8.) Plaintiff alleges that this arrest was due to his sexual orientation, but he

does not support this conclusory allegation with any facts or show that the police were even

aware of his sexual orientation. Thus, even considering his objection, he still has not stated a

claim under 42 U.S.C. § 1983, as there is no specific allegation sufficient to support a finding of

any constitutional violation.

       The Court has reviewed the Report for clear error and finds none. Therefore, the Court

ADOPTS the Magistrate Judge’s Report and DISMISSES the Complaint without prejudice.

       IT IS SO ORDERED, this 2nd day of August, 2021.

                                                      s/ Sheryl H. Lipman
                                                      SHERYL H. LIPMAN
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
